DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on December 16, 2020.  Claims 1 – 22 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "generally" in claim 2 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
for the containment of articles, the body generally having a height, width, and depth. 
The term “generally” is a relative term that is unclear what it encompasses and how much of the body height, width, and depth is required in order for the body to be considered “generally” having a height, width, and depth. 
Therefore, the language as set forth in claim 2 is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 5, 6, 12, 13, 14, 15, 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 10,231,534 B1) to Meador, III et al.
Regarding claim 1, Meador, III et al., discloses the backpack (11) comprising: the main body (12) defining the storage area for carrying a load (See Figure 3); 
configured to extend adjacent the first surface (12) of the main body); 
one or more multi-use stays (20) disposed adjacent the first surface (12) of the main body (See Figure 3), 
wherein the one or more multi-use stays (20) comprise an elongate curvilinear stay body (i.e. Body Portion of (20) in Figure 2) configured to provide support to the main body (See Figure 3); 
wherein the stay body (i.e. Body Portion of (20) in Figure 2) comprises the first utility feature (28 / 24) disposed adjacent at least one of the pair of longitudinal ends (21) thereof (See Figure 2),
wherein the stay body (i.e. Body Portion of (20) in Figure 2) comprises the second utility feature (23 / 24) disposed at the maximum point of curvature of one end of the stay body (i.e. Body Portion of (20) in Figure 2); and 
wherein the location of the first utility feature (28 / 24) and the second utility feature (23) on the stay body (i.e. Body Portion of (20) in Figure 2) provides leverage for use of at least one of the first utility feature (24 / 28) or the second utility feature (23 / 24) outside of the backpack (See Figures 2 & 3). 

Regarding claim 2, Meador, III et al., discloses the backpack (11), wherein the main body (12) comprises the pliable body defining the volume for the containment of articles, the body (12) generally having a height, width, and depth (See Figure 2). 



Regarding claim 4, Meador, III et al., discloses the backpack (11), wherein the center portion of the stay body (i.e. Body Portion of (20) in Figure 1) defines an arch shape (i.e. via Middle Section of (20) in Figure 3) that has the rise from the horizontal axis (See Figures 2 & 3).  

Regarding claim 5, Meador, III et al., discloses the backpack (11), wherein one or both of the longitudinal ends (i.e. via Section (22) in Figure 3) of the stay body (20) has the rise from the horizontal axis (See Figure 3). 

Regarding claim 6, Meador, III et al., discloses the backpack (11), wherein the center portion of the stay body (20) defines the arch shape (i.e. via Middle & Lower Sections of (20) in Figures 2 & 3) that has the rise from the horizontal axis (See Figure 3), wherein the rise of the center portion is greater than the rise of the one or both of the longitudinal ends (i.e. Upper Top Portion (20) in Figures 2 & 3) (See Figure 3).  
	 
Regarding claim 12, Meador, III et al., discloses the backpack (11), wherein the main body (12) further comprises at least one sleeve (15) configured to removeably receive the at least one multi-use stay (20) (See Figure 3).  

configured to removeably receive the at least one multi-use stay (20) (See Column 3, lines 12 – 15) (See Figure 3).  

Regarding claim 14, Meador, III et al., discloses the multi-use stay (20) for the backpack (11), the multi-use stay (20) comprising: the stay body (i.e. Body Portion of (20) in Figures 2 & 3) comprising the curvilinear shape (See Figures 2 & 3); 
the first utility feature (28 & 24) disposed adjacent at least one of the pair of longitudinal ends (i.e. Upper Top Portion of (20) in Figures 2 & 3) of the stay body (i.e. Body Portion of (20) in Figures 2 & 3); and 
the second utility feature (23) disposed at the maximum point of curvature of one end of the stay body (i.e. Body Portion of (20) in Figures 2 & 3), 
wherein the curvilinear shape of the stay body (i.e. Body Portion of (20) in Figures 2 & 3) provides leverage for use of at least one of the first utility feature (28 & 24) or the second utility feature (23) outside of the backpack (11).
 
Regarding claim 15, Meador, III et al., discloses the multi-use stay (20), wherein the center portion of the stay body (i.e. Body Portion of (20) in Figures 2 & 3) defines the arch shape (i.e. Middle Section (20) in Figures 2 & 3) that has the rise from the horizontal axis (See Figures 2 & 3).  

or both of the longitudinal ends (i.e. Lower End Portion of (20) adjacent (22) in Figures 2 & 3) of the stay body (20) has the rise from the horizontal axis (See Figures 2 & 3).
  
Regarding claim 17, Meador, III et al., discloses the multi-use stay (20), wherein the center portion of the stay body (i.e. Body Portion of (20) in Figures 2 & 3) defines the arch shape (i.e. Middle Section (20) in Figures 2 & 3) that has the rise from the horizontal axis, wherein the rise of the center portion is greater than a rise of the one or both of the longitudinal ends (i.e. Upper Top End Portion of (20) adjacent (21) in Figures 2 & 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 10,231,534 B1) to Meador et al., in view of (U.S. Patent Number 5,131,576) to Turnipseed.
Regarding claim 7, Meador, III et al., does not explicitly disclose the backpack (11), wherein each of the longitudinal ends of the stay body has the rise from the horizontal axis.  
Turnipseed teaches each of the longitudinal ends of the stay body (14) have the rise from the horizontal axis (i.e. via Upper & Lower Raised End Portions of (14) in Figures 3 & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make each of the longitudinal ends of the stay body having the rise from the horizontal axis as taught by Turnipseed with the multi-use pack stay of Meador, III et al., in order to ergonomically fit and support the users entire back.

Regarding claim 8, Meador, III et al., as modified by Turnipseed discloses the backpack (10 & 44) wherein the center portion (i.e. Middle Upper Convex Portion of (14) generally arch shape (i.e. Convex Portion) that has the rise from the horizontal axis (See Figure 3), wherein the rise of the center portion (i.e. Middle Upper Convex Portion of (14) in Figure 3) is greater than a rise of the longitudinal ends (i.e. Upper & Lower Raised End Portions of (14) in Figures 3 & 6).  
[AltContent: connector]
[AltContent: arrow][AltContent: textbox (Horizontal Axis)][AltContent: arrow][AltContent: textbox (Raised Lower Longitudinal End of (14))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Raised Upper Longitudinal End of (14))][AltContent: textbox (Raised Central Portion of (14))][AltContent: arrow][AltContent: textbox (Distance 1)][AltContent: arrow][AltContent: textbox (Distance 2)][AltContent: arrow][AltContent: textbox (Distance 3)][AltContent: connector][AltContent: connector][AltContent: connector]			
    PNG
    media_image1.png
    396
    78
    media_image1.png
    Greyscale


Regarding claim 18, See Claim 7 rejection above. 
 
Regarding claim 19, See Claim 8 rejection above.

Claims 9 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 10,231,534 B1) to Meador, III et al., in view of (U.S. Patent Publication Number 2015 / 0189974 A1) to Bercaw et al.
Regarding claim 9, Meador, III et al., does not explicitly discloses the first utility feature (106) comprises one or more of the plurality of fork tines, the spoon, the jagged surface, the shape edge, the compass, or the level.
	Bercaw et al., teaches the multi-use stay (102) wherein, the first utility feature (318) comprises the shape edge (324) (See Figure 3A & 3B).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first utility feature comprising the shape edge as taught by Bercaw et al., with the multi-use pack stay of Meador, III et al., in order to enhance adequate connection alignment.

	Regarding claim 20, See Claim 9 rejection above.

Claims 10 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 10,231,534 B1) to Meador, III et al., in view of (U.S. Patent Number 2,080,620) to Martin.
Regarding claim 10, Meador, III et al., discloses the backpack (11), wherein the second utility feature (23 & 24) comprises the plurality of apertures (See Figures 2 & 3).
However, Meador, III et al., does not disclose the plurality of hex apertures configured to fit the plurality of different sized hex nuts.
configured to fit the plurality of different sized hex nuts (See Figures 1 & 3).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the plurality of hex apertures configured to fit the plurality of different sized hex nuts as taught by Martin with the backpack of Meador, III et al., in order to provide numerous size hex apertures.

Regarding claim 21, See Claim 10 rejection above.

Claims 11 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 10,231,534 B1) to Meador, III et al., in view of (U.S. Patent Number 6,892,915 B2) to Mares.
	Regarding claim 11, Meador, III et al., does not explicitly disclose wherein the stay body comprising aluminum.
Mares teaches the backpack (10), wherein the stay body (14) comprises aluminum (See Column 4, lines 31 – 34) for the purpose of providing light weight sufficient rigidity or stability to support the pack on the user’s body and at least substantially retain its shape when the pack is supported on the user’s back (See Column 4, lines 22 – 25). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the stay body comprising aluminum as taught by Mares with the multi-use stay of Meador, III in order to provide light weight sufficient 

	Regarding claim 22, See claim 11 rejection above.

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1 – 22 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.L.V/           Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734